Order affirmed, with ten dollars costs and disbursements. The order requiring the committee to account was entirely right, since the committee should render a final account of his proceedings to the court by which he was appointed. (Code Civ. Proc. § 2344, as amd. by Laws of 1908, chap. 271.)* Jenks, P. J., Mills, Putnam and Kelly, JJ., concur;- Blackmar, J.: I dissent. The petitioner is simply a general creditor of the estate, and has no standing to call the committee to account. The property and right are vested in the administrator.

 See, also, Laws of 1915, chap. 632.— [Rep.